Citation Nr: 1025132	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army 
National Guard from November 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
that denied the benefit sought on appeal.  The RO in Wichita, 
Kansas, is currently handling the matter.

In October 2008, the Board remanded the matter for additional 
development. That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

The Veteran's current COPD is not shown to be causally or 
etiologically related to active service.


CONCLUSION OF LAW

Service connection for COPD is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for COPD.  

To establish direct service connection, the record must contain:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease; and, 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Here, a current diagnosis has been established.  On VA 
examination in March 2009 the Veteran was diagnosed with 
COPD/Pulmonary emphysema.
However, the Veteran's service treatment records (STRs) are 
silent for documentation of the disorder.  The records reveal no 
complaints or treatment related to the Veteran's COPD, and her 
separation examination was normal in this regard.  

The Veteran asserts that her COPD is a result of breathing fumes 
from jet propulsion fuel, exhaust from helicopters, and being 
exposed to exhaust fumes of gas chambers.  The Veteran's DD-214 
reports that the Veteran was an air traffic radar controller.  
However, the only nexus opinion of record on the issue of service 
connection is negative.  On VA examination in March 2009, the 
examiner found that the Veteran's "COPD is less likely as not 
caused by or result of exposure to riot/tear gas in gas 
chamber."  The examiner stated that "[h]er exposure to the gas 
chamber . . . was at most minimal and would only cause acute and 
transient symptoms, no permanent lung damage, [and exposure to 
the exhaust fumes of gas chambers is] not known to be a risk 
factor for COPD."  The examiner also determined that the 
Veteran's "COPD is less likely as not caused by claimed 
exhaust/fuel fumes."  The examiner stated that "[t]hese 
environmental factors, according to literature, are noted as 'may 
also have effect' on pulmonary function or cause COPD."  However, 
the examiner noted that these environmental factors " . . . 
would have little if any effect on pulmonary function compared to 
32 years at 2 packs daily of cigarette smoking."  There is no 
positive evidence to the contrary of this opinion in the claims 
file.  As such, service connection is not warranted.

In reaching this decision the Board has considered the Veteran's 
arguments in support of her assertions that her COPD is related 
to service.  However, the resolution of an issue that involves 
medical knowledge, such as the diagnosis of a disorder and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay- observable events or the presence of the 
disorder or symptoms of the disorder subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disorder even where not corroborated by contemporaneous medical 
evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("ringing in the ears is capable of lay observation").  However, 
COPD requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of 
entitlement to service connection for COPD is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in August 2006 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate her claim, as well as an explanation of 
what evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  The letter also provided 
the Veteran with information concerning the evaluation and 
effective date that could be assigned should service connection 
be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  Her STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  She has been afforded a VA 
examination.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.


ORDER

The claim for service connection for COPD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


